Citation Nr: 1512318	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  10-15 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a left knee disability.

2. Entitlement to service connection for a right inguinal hernia.

3. Entitlement to service connection for left foot hyperemia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran had active duty service from July 1982 to September 1982 and from August 1985 to March 1993.  The Veteran also served with the Army National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2008 and August 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

A hearing was held on May 7, 2014, by means of video conferencing equipment with the appellant in Houston, Texas, before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The Board remanded this matter in July 2014 for additional development, which has been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

Reason for Remand: To schedule VA examinations.

The Veteran seeks service connection for a left knee disability, left foot hyperemia, and a right inguinal hernia.  Regarding the left knee, the Veteran filed his claim for service connection in September 2007.  During service, he was treated for knee pain and was placed on profile for knee strain in February 1993.  The Veteran had a VA examination in April 2008.  The examiner identified iliotibial (IT) band tendonitis but did not provide an opinion addressing the etiology of the condition.  As such, the examination report is not adequate for rating purposes.  Further, subsequent to the April 2008 VA examination, VA received private treatment records dated July 2008, which show that the Veteran was diagnosed with chondromalacia and subluxating patella of the left knee.  See Treatment Record, Dr. W.D.M. with A.O. Sports Medicine, dated July 24, 2008.  Since the Veteran had treatment of the left knee during service, has had treatment of the left knee during the pendency of the claim, and has not been provided an adequate VA examination to address the etiology of his current left knee conditions, a remand is necessary to provide a VA examination and obtain and etiology opinion supported by rationale.

Regarding left foot hyperemia, hyperemia was noted in a private treatment record from CMC, an imaging center, dated March 24, 2008.  While the Veteran has had VA examinations that address the left foot, the examination reports do not address hyperemia.  Accordingly, on remand, a VA examination must be scheduled to determine the nature and etiology of the left foot hyperemia.

Finally, regarding the Veteran's claim for service connection for right inguinal hernia, the Board observes that the Veteran had surgery to repair a hernia in August 1984.  Most recently he had a hernia repair in November 2007.

Important for this issue are the Veteran's dates of service.  All dates of service with the National Guard have not been verified but it appears that he had a period of duty with the Army National Guard prior to his period active duty from July 1982 to September 1982.  He then served with the National Guard from September 1982 until August 1985 when he entered active duty service.  After separating from active duty service in March 1993, he served with the Army National Guard from March 1993 until February 1994.

On a December 1984 report of medical history form, which was completed for reenlistment in active service, a clinician stated that the Veteran had surgery for a right inguinal hernia in August 1984, prior to entry into his second period of active service.  Thus, his condition was noted at entry to his period of service from 1985 to 1993.

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that he injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2014).  Here, it appears that the Veteran's right inguinal hernia manifested and was repaired prior to entry to his second period of active service in August 1985.  Questions remain as to whether the hernia manifested or was repaired during a period of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA) and/or whether it was aggravated during any period of service.

Service connection is permissible for disability resulting from disease or injury incurred in or aggravated by ACDUTRA or for disability resulting from injury - but not disease - incurred or aggravated during INACDUTRA.  38 U.S.C.A. § 101(22) and (23); 38 C.F.R. § 3.6.  Also, the presumptions of soundness and aggravation do not apply to periods of ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).  Generally, service connection requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Again, it does not appear that all periods of service have been verified.  Only service department records can establish if and when a person was serving on active duty, ACDUTRA, and/or INACDUTRA.  See Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  In this case, it is unclear whether the Veteran was serving on ACDUTRA or INACDUTRA at the time of his August 1984 right inguinal hernia repair.  Further, a VA examination has not been provided to ascertain whether the condition was aggravated during ACDUTRA, INACDUTRA, or his period of active duty service.  Accordingly, a remand is necessary to clarify the Veteran's service dates and all periods of ACDUTRA and/or INACDUTRA.  On remand, the Veteran's complete military personnel and medical records must be obtained and associated with the claims file.  After obtaining, the Veteran's service dates and outstanding service medical records, if any, a VA examination must be scheduled to determine the nature and etiology of the Veteran's right inguinal hernia and to determine if the condition was aggravated by any period of service.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran notice of the information and evidence necessary to substantiate his claim for service connection for right inguinal hernia based on periods of ACDUTRA and INACDUTRA and based on aggravation of a pre-existing disability.  The Veteran should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.

2. Confirm the Veteran's military service and verify the dates of his service as a member of the National Guard.  Determine whether that service included any periods of active duty, ACDUTRA or INACDUTRA, and, to the extent feasible, ascertain the dates for each such period. 

3. Attempt to obtain the Veteran's treatment records related to his services with the National Guard and/or his specific reserve unit.  The appropriate agency(ies) must be contacted to obtain the records.  All attempts to obtain this data, and any responses received, should be documented in the claims folder.

4. Obtain updated VA treatment records, if any, and associate them with the claims file.

5. Schedule the Veteran for a VA examination to determine the nature and etiology of his left knee disability and left foot hyperemia.  The examiner must be provided access to the Veteran's electronic claims file and he or she must indicate review of the claims file in the examination report.  The examiner must also be provided the dates of the Veteran's periods of ACDUTRA, INACDUTRA, and active service.

All necessary testing must be completed.

a. For each diagnosis of the left knee, the examiner should opine as follows:

i. Whether it is at least as likely as not (50 percent or greater probability) that any left knee disorder, to include IT band tendonitis identified in the April 2008 VA examination report and chondromalacia and subluxating patella of the left knee identified in a July 2008 private treatment record from Dr. W.D.M. with A.O. Sports Medicine, manifested during a period of ACDUTRA, INACDUTRA, and/or active service; or

ii. Whether it is at least as likely as not (50 percent or greater probability) that any left knee disorder, to include IT band tendonitis and chondromalacia and subluxating patella of the left knee, is otherwise related to ACDUTRA, INACDUTRA, and/or active service, to include whether any left knee condition was aggravated during these periods of service; or

iii. Whether it is at least as likely as not (50 percent or greater probability) that any left knee disorder, to include IT band tendonitis and chondromalacia and subluxating patella of the left knee, was caused or aggravated by his service-connected status post left forefoot fracture or service-connected left foot drop, common peroneal nerve entrapment.

b. Regarding the left foot, the examiner should opine as follows:

i. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left foot hyperemia, as documented in a private treatment record from CMC, an imaging center, dated March 24, 2008, is causally related to any period of ACDUTRA, INACDUTRA, and/or active service.

ii. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left foot hyperemia was aggravated by any period of ACDUTRA, INACDUTRA, and/or active service.

iii. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left foot hyperemia, was caused or aggravated by his service-connected status post left forefoot fracture or service-connected left foot drop, common peroneal nerve entrapment.
	
The examiner is advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

Aggravation means a permanent worsening beyond the natural progression of the disease.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2014), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

6. Schedule the Veteran for a VA examination to determine the nature and etiology of his right inguinal hernia.  The examiner must be provided access to the Veteran's electronic claims file and he or she must indicate review of the claims file in the examination report.  The examiner must also be provided the dates of the Veteran's periods of ACDUTRA, INACDUTRA, and active service.

All necessary testing must be completed.  The examiner should indicate whether the Veteran has residuals from his hernia repair, to include scars.

The examiner should provide the following opinions:

i. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right inguinal hernia and repair manifested during a period of ACDUTRA or INACDUTRA.

ii. Whether it is at least as likely as not (50 percent or greater probability) that the right inguinal hernia repair was aggravated beyond the natural progression of the disorder during a period of ACDUTRA, INACDUTRA, or active duty service.

The examiner is advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

Aggravation means a permanent worsening beyond the natural progression of the disease.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2014), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

7. Then, readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




